Case 4:20-cv-00070-TWP-DML Document 22 Filed 07/02/20 Page 1 of 2 PageID #: 108




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION

 DEMETRIUS HENDERSON,                                 )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )      No. 4:20-cv-00070-TWP-DML
                                                      )
 D. BROADY,                                           )
                                                      )
                               Defendant.             )

                      ENTRY ON PLAINTIFF'S PENDING MOTIONS

                                    I. Motion for Leave to Amend

        Mr. Henderson filed his complaint on March 23, 2020. Dkt. 1. In its screening Entry of

 June 5, 2020, the Court determined that Mr. Henderson's excessive force claim, pursuant to the

 Fourteenth Amendment, shall proceed against defendant Officer Broady. Dkt. 11 at 3. Defendant

 Broady has now appeared in this action. 1 Dkts. 19, 20, 21. Mr. Henderson now seeks leave to file

 an amended complaint.

        Mr. Henderson's motion for leave to file an amended complaint, dkt. [16], is granted to

 the extent that Mr. Henderson shall have through August 24, 2020, in which to file an amended

 complaint. The Court reminds Mr. Henderson that if he wishes to amend his complaint to add new

 defendants or additional claims, he must file a proposed amended complaint which would be

 screened pursuant to 28 U.S.C. § 1915A(b) and would completely replace the original complaint.

 As such, Mr. Henderson must identify all defendants, claims, and factual allegations he wishes to

 pursue in the action. See S.D. Ind. L.R. 15-1. Mr. Henderson may now serve discovery on counsel

 for the defendant, including interrogatories (written questions) and requests for production of


 1
   The defendant only just appeared in this action on July 1, 2020, and has not yet filed his answer
 to Mr. Henderson's complaint.
Case 4:20-cv-00070-TWP-DML Document 22 Filed 07/02/20 Page 2 of 2 PageID #: 109




 documents, in an effort to determine the names of other jail staff who were allegedly involved in

 the incidents alleged in the complaint.

                                      II. Motion for Counsel

        Mr. Henderson's motion to appoint counsel, dkt. [17], is denied as duplicative of his first

 motion for counsel, dkt. [15], filed on the same day. The Court denied as premature Mr.

 Henderson's first motion for counsel on June 25, 2020. See dkt. 18.

        IT IS SO ORDERED.

        Date:    7/2/2020




 Distribution:

 DEMETRIUS HENDERSON
 42509
 CLARK COUNTY JAIL
 CLARK COUNTY JAIL
 Inmate Mail/Parcels
 501 East Court Avenue
 Jeffersonville, IN 47130

 Casey C. Stansbury
 FREEMAN MATHIS & GARY, LLP
 2525 Harrodsburg Road
 Suite 500
 Lexington, KY 40504

 Curtis Matthew Graham
 FREEMAN MATHIS & GARY, LLP
 2525 Harrodsburg Road
 Suite 500
 Lexington, KY 40504
